                                                   Entered on Docket
                                                   September 05, 2019
                                                   EDWARD J. EMMONS, CLERK
                                                   U.S. BANKRUPTCY COURT
                                                   NORTHERN DISTRICT OF CALIFORNIA

 1   PAUL J. MANSDORF, TRUSTEE
     1569 Solano Ave. #703
 2   Berkeley, CA 94707                        The following constitutes the order of the Court.
     Telephone:    (510) 526-5993              Signed: September 4, 2019
 3

 4
                                               ________________________________________
 5                                             Charles Novack
                                               U.S. Bankruptcy Judge
 6

 7

 8

 9

10                                UNITED STATES BANKRUPTCY COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13
     In re:                                            Case No. 19-41964 CN 7
14                                                     Chapter 7
15   CREATIVE PLAYHOUSE,
                                                       ORDER AUTHORIZING TRUSTEE TO
16                             Debtor.                 EMPLOY shierkatz RLLP

17

18

19

20              Having considered the application of Paul J. Mansdorf, trustee of the bankruptcy estate

21   of Creative Playhouse, Debtor for an order authorizing him to employ and retain shierkatz

22   RLLP as his attorneys, the Declaration of Jeremy W. Katz in support of the application, and the

23   Court being satisfied that shierkatz RLLP and its attorneys represent no interest adverse to the

24   estate with respect to the matters upon which they are to be employed, that they are disinterested

25   persons under sections 101(14) and 327 of the Bankruptcy Code, that their employment is

26   necessary and would be in the best interest of creditors and the estate, and good cause

27   appearing,

28   ///
     1871.157                                            1                           EMPLOYMENT ORDER

Case: 19-41964        Doc# 6     Filed: 09/04/19     Entered: 09/05/19 15:12:46       Page 1 of 3
 1              IT IS HEREBY ORDERED that Paul J. Mansdorf, trustee be and he hereby is,
 2   authorized to employ and retain shierkatz RLLP as his attorneys to perform all of the legal
 3   services set forth in the application, and any others that that Paul J. Mansdorf, trustee and
 4   shierkatz RLLP deem necessary and reasonable and appropriate, with such compensation as is
 5   approved by the Court.
 6                                       ***END OF ORDER***
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     1871.157                                         2                            EMPLOYMENT ORDER

Case: 19-41964        Doc# 6    Filed: 09/04/19    Entered: 09/05/19 15:12:46        Page 2 of 3
 1                                COURT SERVICE LIST
 2
     ECF only
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     1871.157                                 3                          EMPLOYMENT ORDER

Case: 19-41964   Doc# 6   Filed: 09/04/19   Entered: 09/05/19 15:12:46    Page 3 of 3
